                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

JARELL D. TERRY                                                            PLAINTIFF
ADC #149998C

v.                       CASE NO. 2:20-CV-00036 BSM

J. DYCUS and D. NORMENT                                                 DEFENDANTS

                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 9] has been received, and after carefully reviewing the entire

record, the RD is adopted. Jarell Terry’s claim that Norment verbally harassed him is

dismissed without prejudice. Terry’s claims brought under the Universal Declaration of

Human Rights are dismissed with prejudice.

      IT IS SO ORDERED this 31st day of March 2020.



                                                  UNITED STATES DISTRICT JUDGE
